Citation Nr: 0718360	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-24 554	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-operative right inguinal hernia, currently rated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating determination of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In January 2006, during this appeal, the RO granted a 10 
percent rating for the veteran's service-connected right 
inguinal hernia residuals.  However, since a higher rating 
could potentially be assigned, the grant of less than the 
maximum available rating did not terminate the appeal, under 
AB v. Brown, 6 Vet. App. 35, 38 (1993), and the issue of a 
higher evaluation remains in appellate status.  


FINDING OF FACT

The veteran's right inguinal hernia residuals are currently 
manifested by a postoperative healed right inguinal hernia 
without recurrence, or evidence of hernia protrusion, and 
does not require support by a belt or truss. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
inguinal hernia residuals, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7338 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  


Analysis

In a November 1988 rating decision service connection was 
granted for residuals of right inguinal hernia repair.  A 
noncompensable evaluation was assigned effective August 1988.  
In 2004, the RO received the veteran's claim seeking an 
increased rating.  The current 10 percent rating was assigned 
in January 2006.  

The veteran's right inguinal hernia residuals have been rated 
under DC 7338 which provides a 10 percent rating where the 
inguinal hernia is postoperative recurrent, readily reducible 
and well supported by truss or belt.  A 30 percent evaluation 
is warranted for a small hernia which is postoperative and 
recurrent, or unoperated irremediable, and not well supported 
by a truss, or not readily reducible.  A 60 percent rating is 
assigned where the inguinal hernia is large, postoperative, 
and recurrent, and is not well supported under ordinary 
conditions and is not readily reducible, when considered 
inoperable.  Note:  Add 10 percent for bilateral involvement, 
providing the second hernia is compensable.  See 38 C.F.R. § 
4.114.

The evidence of record shows the veteran's most recent hernia 
repair was in February 1991.  At that time he had a recurrent 
right inguinal hernia that was easily reducible.  The veteran 
underwent a repair of the recurrent direct right inguinal 
hernia with insertion of a Gore-Tex patch.  In a July 1991 
medical statement the veteran's private doctor noted that 
postoperatively the wound was healing without complication.  
The veteran was instructed to keep heavy lifting to a minimum 
to prevent any increased risk of recurrence.  More recent 
clinical records dated in 2001 show treatment for unrelated 
Hepatitis C.

Essentially there are no other pertinent medical records 
associated with the claims file until February 2005 when the 
veteran underwent VA examination in connection with his claim 
for increase.  At that time the examiner noted there was no 
review of the claims file, but he did note the veteran's 
history of surgeries in 1970, 1984 and 1991 for right 
inguinal hernia repair as well as 9.5 x .5 centimeter scar in 
the right groin.  On examination there was no hernia present. 

In November 2005, the VA examiner who conducted the February 
2005 examination submitted an addendum to his earlier report.  
He reviewed the veteran's claims file, took a detailed 
history of the veteran's service and post-service symptoms, 
and reviewed pertinent clinical findings.  The veteran's 
complaints, including constant burning, pain and bulging in 
the right inguinal area were basically unchanged, but he also 
expressed concern about the mesh that was placed during his 
last surgical procedure.  He had not been provided with a 
belt or truss and did not wear any appliance for support of 
the inguinal hernia.  On examination there was no true hernia 
protrusion observed or palpated with straining or cough and 
there was no evidence that it had recurred.  There was 
moderate, localized weakening of the muscular support of the 
abdominal wall and fascial support.  The extent of diastasis 
of recti muscle was moderate and not considered persistent.  
The examiner noted a mild effect on the veteran's ability to 
exercise.  

In lay statements submitted in March and April of 2006, the 
veteran asserted that his pain was obvious proof that he 
needs additional surgery and that his previous surgeries were 
further proof that his condition had worsened.  He also noted 
that potential employers have told him that recurring hernia 
is a health risk and would not hire him as a result. 

After reviewing the evidence of record, the Board finds that 
the veteran's right inguinal hernia residuals do not warrant 
a higher rating.  Although he complains that his disability 
has worsened, it does not appear that he has sought VA 
treatment for this disability, and he did not complain of 
this problem during treatment for other problems.  Moreover, 
according to the VA examiner in 2005, there was no recurrence 
of the hernia.  In the absence of evidence showing that the 
inguinal hernia has recurred, the Board is unable to identify 
a basis to grant a higher evaluation.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case, the veteran 
contends he has lost or been denied employment as a result of 
his right inguinal hernia residuals.  The Board finds, 
however, that there is no probative evidence that as a result 
of his disability he has experienced any loss of income or 
career opportunities commensurate with a marked interference 
with employment or has necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

With regard to the postoperative hernia scar, the clinical 
evidence does not show that it is tender, painful, unstable 
or otherwise symptomatic such that a separate compensable 
rating would be warranted under 38 C.F.R. § 4118, DCs 7803, 
7804, or 7805.  Under the circumstances, the Board concludes 
the current level of disability shown is encompassed by the 
rating assigned, and, with due consideration to the 
provisions of 38 C.F.R. § 4.7, a higher evaluation is not 
warranted.  Therefore a preponderance of the evidence is 
against the veteran's claim and the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002)

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in October 2004, March 2006, and August 2006 
the RO informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  These letters informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the increased rating claim is being denied, 
any such effective date questions are moot.  The veteran has 
had ample opportunities to meaningfully participate in the 
adjudicative claims process.  Any error or deficiency in this 
regard is harmless, and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an increased evaluation for post-operative 
right inguinal hernia is denied.



____________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


